Citation Nr: 1618410	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for obstructive sleep apnea (previously rated as an unspecified sleep disorder, status-post pulmonary embolism), prior to March 15, 2012.

2.  Entitlement to a disability rating in excess of 50 percent for obstructive sleep apnea (previously rated as an unspecified sleep disorder, status-post pulmonary embolism), from March 15, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to on service connected disabilities, from October 28, 2009 to February 4, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1985 and from September 1990 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in December 2015 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, in a February 2016 rating decision, the RO granted service-connection for obstructive sleep apnea (previously rated as unspecified sleep disorder status-post embolism), evaluated as 50 percent disabling, effective March 15, 2012.  The issues have been recharacterized as stated on the title page.

The Board notes that the VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) for his representative was received in May 1997.  In June 2005, he submitted another VA Form 21-22, listing "US Marine Corps + Army National Guard" as his service organization.  As these are branches of the United States government and not veterans service organizations, this is not a valid VA Form 21-22, and the May 1997 form continues to serve as power of attorney.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to TDIU, from October 28, 2009 to February 4, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From October 28, 2009 to March 14, 2012, the Veteran's obstructive sleep apnea was manifested by persistent day-time hypersomnolence.  It did not require the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.

2.  From March 15, 2012, the Veteran's obstructive sleep apnea has been manifested by the required use of a CPAP machine.  It has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheostomy.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for obstructive sleep apnea, from October 28, 2009 to March 14, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.100, Diagnostic Code (DC) 6847 (2015).

2.  The criteria for a disability rating in excess of 50 percent for obstructive sleep apnea, from March 15, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 4.100, DC 6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for an initial disability rating in excess of 10 percent, for obstructive sleep apnea, from October 28, 2009 to March 14, 2012, arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in January 2010, July 2010, December 2010, and December 2015.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in June 2014 and a supplemental statement of the case (SSOC) in February 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided VA examinations to evaluate his obstructive sleep apnea in May 2011 and January 2016.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the nature and severity of the Veteran's service-connected obstructive sleep apnea disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in December 2015.  The Board specifically instructed the RO to obtain all VA and private treatment records for the Veteran's service-connected obstructive sleep apnea, schedule the Veteran for an examination to determine the current nature, extent, and severity of his sleep apnea, and to readjudicate the claims on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded an examination to address his increased ratings claims for sleep apnea in January 2016.  Thereafter, the Veteran's claims were readjudicated in a February 2016 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, one of the questions for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grant of service connection for sleep apnea, prior to March 15, 2012, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

V.  Analysis

The Veteran asserts that his service-connected obstructive sleep apnea warrants an initial rating in excess of 10 percent, prior to March 15, 2012, and in excess of 50 percent thereafter.

The Veteran's obstructive sleep apnea is rated under DC 6847, which rates sleep apnea syndromes.  38 C.F.R. § 4.100, DC 6847 (2015).

Under DC 6847, the minimum noncompensable rating is warranted for asymptomatic sleep apnea but with documented sleep disorder breathing.  A 30 percent rating is warranted for persistent day-time hypersomnolence.  A 50 percent rating is warranted for sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  The maximum 100 percent rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  Id.

From October 28, 2009 to March 14, 2012

A November 2009 VA treatment report noted that the Veteran was complaining of sleep apnea and was there for a consult.  A March 2010 VA treatment report noted that the Veteran had a sleep study performed in November 2009.  That sleep study noted that the Veteran had no need for a CPAP machine.

In a May 2011 Compensation and Pension (C&P) examination report, the Veteran complained of a respiratory condition and a sleep disorder.  He reported that he did not sleep more than two to three hours per night.  The Veteran noted that he usually went to bed around 8:30 or 9:00pm but woke up two to three hours later and was unable to return to sleep.  He reported that he had this problem for the past 15 years.  The Veteran was diagnosed with an unspecified sleep disorder status-post pulmonary embolism.  The examiner noted that this would affect his usual occupation by increasing his tardiness and absenteeism.  The examiner also noted that it would affect occupational activities by decreasing his concentration and stamina and increasing his weakness and fatigue.

In the January 2016 C&P examination report, the VA examiner noted that symptoms of difficulty sleeping and daytime somnolence were consistent with complaints that the Veteran had in 2011 when he was diagnosed with an unspecified sleep disorder.

Based on this evidence, affording the Veteran the benefit of the doubt, from October 28, 2009 to March 14, 2012, the Board finds that the Veteran's obstructive sleep apnea more nearly approximates the criteria contemplated by a 30 percent rating under DC 6847.  38 C.F.R. §§ 3.102, 4.100, DC 6847 (2015).   The Veteran complained of only sleeping two to three hours per night and the examiner noted that this would affect his usual occupation by increasing his tardiness and absenteeism.  The examiner also noted that it would affect occupational activities by decreasing his concentration and stamina and increasing his weakness and fatigue.  From March 15, 2012, the Veteran does not meet the criteria for a 50 percent rating.  Id.  He did not require the use of a CPAP machine.

From March 15, 2012

A March 2012 sleep study diagnosed the Veteran with severe obstructive sleep apnea that required the use of a CPAP machine.  An April 2012 VA treatment report noted that the Veteran had a history of obstructive sleep apnea.  A May 2012 VA treatment report noted that the Veteran needed a CPAP machine.  A June 2012 VA treatment report noted that the Veteran was diagnosed with sleep apnea and used his CPAP machine 100 percent of the time at night.

In a January 2016 C&P examination report, the Veteran was diagnosed with obstructive sleep apnea.  The examiner noted that after the May 2011 C&P examination, the Veteran had a sleep study in March 2012 and was diagnosed with severe obstructive sleep apnea requiring the use of a CPAP machine.  The examiner noted that the Veteran was service connected for an unspecified sleep disorder status-post pulmonary embolism which was incorrectly labeled under chronic fatigue.  The examiner explained that the current and more accurate diagnosis for the Veteran's condition was severe obstructive sleep apnea.  The functional impact was listed as difficulty with concentration and irritability due to significant fatigue.

The examiner noted that the Veteran was initially evaluated for the condition of an unspecified sleep disorder status-post pulmonary embolism in 2011.  Since then, the Veteran had a sleep study in March 2012 which better defined his condition.  The examiner opined that it was at least as likely as not that the diagnosis of obstructive sleep apnea was a part of the unspecified sleep disorder that was previously diagnosed and was unable to be separated from the Veteran's service-connected unspecified sleep disorder condition.  Symptoms of difficulty sleeping and daytime somnolence were consistent with complaints that the Veteran had in 2011 when he was diagnosed with an unspecified sleep disorder.  The examiner noted that a July 1995 STR noted that the Veteran had difficulty sleeping.  This further supported the claim that his obstructive sleep apnea condition was at least as likely as not incurred in or caused by his active service.

Based on this evidence, from March 15, 2012, the Board finds that the Veteran's obstructive sleep apnea currently does not meet the criteria for a disability rating in excess of 50 percent.  38 C.F.R. § 4.100, DC 6847 (2015).   The Veteran's severe obstructive sleep apnea was not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required a tracheostomy.  A disability rating in excess of 50 percent is not warranted.  Id.

The Board has not overlooked the Veteran's or the other lay statements with regard to the frequency, severity, and duration of his obstructive sleep apnea symptoms.  They are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran or others are competent of discerning the nature, extent, and severity of the Veteran's obstructive sleep apnea symptoms, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the May 2011 and January 2016 C&P examiners have been accorded greater probative weight in determining the disability ratings of the Veteran's service-connected obstructive sleep apnea.  

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected obstructive sleep apnea.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's sleep apnea symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the initial 30 percent rating from October 28, 2009 to March 14, 2012, and the 50 percent rating thereafter.  See 38 C.F.R. § 4.100, DC 6847 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from obstructive sleep apnea with the pertinent schedular criteria does not show that his service-connected obstructive sleep apnea presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's obstructive sleep apnea.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability rating of 30 percent, but no higher, is granted for obstructive sleep apnea, effective from October 28, 2009 to March 14, 2012, subject to the laws and regulations governing monetary benefits.

A disability rating in excess of 50 percent, for obstructive sleep apnea, from March 15, 2012, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for increased ratings for obstructive sleep apnea, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased ratings appeals and is before the Board.

The Board notes that while the Veteran is now rated as 100 percent disabled, effective February 5, 2013, from October 28, 2009 to February 4, 2013, the Veteran was 90 percent disabled.  A retrospective examination is necessary to fully assess the Veteran's ability to function in most employment settings due to his service-connected disabilities.  Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that when there is an absence of medical evidence during a certain period of time, a retrospective medical evaluation may be warranted). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2. Obtain a "retrospective" medical opinion concerning the functional impairment owing to the Veteran's service-connected disabilities from October 28, 2009 to February 4, 2013, when also considering his level of education, prior work experience and training, but not conversely impairment attributable to disabilities that were not service connected.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.

a. The examiner should comment on the Veteran's degree of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.

b. The examiner should provide a rationale in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.  Specific information must be provided for the period from October 2009 to February 2013/

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


